Case 17-12481-KBO   Doc 811   Filed 02/27/20   Page 1 of 16




                          1
                                  Case 17-12481-KBO                                         Doc 811                   Filed 02/27/20                            Page 2 of 16



In re Maurice Sporting Goods                                                                                                                   Case No.                            17-12481
                        Debtor                                                                                                                 Reporting Period:      12/1/2019 - 12/31/2019

                                                               SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS (page 1)

Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the first report, the amount should be the balance
on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must equal the sum of the four bank account columns. Attach copies of the bank statements and the
cash disbursements journal. The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account.
[See MOR-1 (CON'T)]


                                                                                                                                                                                CUMULATIVE FILING TO
                                                                                     BANK ACCOUNTS                                                  CURRENT MONTH                     DATE
                                                  Maurice Sporting                  South Bend Sporting   Triple Crown
                                                 Goods of Delaware, OLDCO DOC, Inc.   Goods, Inc. (17-  Holdings, Inc. (17-   OLDCO MA, Inc.
                                                  Inc. (17-12481)      (17-12482)         12483)             12484)             (17-12485)         ACTUAL                        ACTUAL

CASH BEGINNING OF MONTH                           $         2,150,671   $        -     $            -     $            -      $          -     $     2,150,671              $       464,461


RECEIPTS
CASH SALES                                        $               -     $        -     $            -     $            -      $          -     $            -               $             -
ACCOUNTS RECEIVABLE                               $               -     $        -     $            -     $            -      $          -     $            -               $     42,275,988
LOANS AND ADVANCES                                $               -     $        -     $            -     $            -      $          -     $            -               $     17,776,013
SALE OF ASSETS                                    $               -     $        -     $            -     $            -      $          -     $            -               $       466,185
OTHER (ATTACH LIST)                               $            4,079    $        -     $            -     $            -      $          -     $         4,079              $      6,368,290
TRANSFERS (FROM Funding)                          $               -     $        -     $            -     $            -      $          -     $            -               $     33,801,701
TRANSFERS (FROM DIP)                              $               -     $        -     $            -     $            -      $          -     $            -               $      9,251,064
  TOTAL RECEIPTS                                  $            4,079    $        -     $            -     $            -      $          -     $         4,079              $    109,939,241


DISBURSEMENTS
NET PAYROLL                                       $               -     $        -     $            -     $            -      $          -     $            -               $      3,799,324
PAYROLL TAXES                                     $               -     $        -     $            -     $            -      $          -     $            -               $      1,398,804
SALES, USE, & OTHER TAXES                         $               -     $        -     $            -     $            -      $          -     $            -               $       873,797
INVENTORY PURCHASES                               $               -     $        -     $            -     $            -      $          -     $            -               $      9,004,114
SECURED/ RENTAL/ LEASES                           $               -     $        -     $            -     $            -      $          -     $            -               $      1,434,686
INSURANCE                                         $               -     $        -     $            -     $            -      $          -     $            -               $      1,313,032
UTILITIES                                         $               -     $        -     $            -     $            -      $          -     $            -               $       290,916
ADMINISTRATIVE                                    $           23,358    $        -     $            -     $            -      $          -     $       23,358               $      2,283,154
SELLING                                           $               -     $        -     $            -     $            -      $          -     $            -               $       646,886
OPERATION/WAREHOUSE                               $               -     $        -     $            -     $            -      $          -     $            -               $      2,209,886
OTHER                                             $               -     $        -     $            -     $            -      $          -     $            -               $      1,251,164
OWNER DRAW *                                      $               -     $        -     $            -     $            -      $          -     $            -               $             -
TRANSFERS (TO OPERATING)                          $               -     $        -     $            -     $            -      $          -     $            -               $     35,756,689
TRANSFERS (APPLIED TO LOAN)                       $          300,000    $        -     $            -     $            -      $          -     $      300,000               $     35,240,007
TRANSFERS (TO DIP ACCTS)                          $               -     $        -     $            -     $            -      $          -     $            -               $      7,202,832
PROFESSIONAL FEES (See NOTE 1)                    $          164,297    $        -     $            -     $            -      $          -     $      164,297               $      4,058,964
UCC SETTLEMENT (See NOTE 1)                       $               -     $        -     $            -     $            -      $          -     $            -               $      1,000,000
ESTATE BURIAL COSTS (See NOTE 1)                  $           37,365    $        -     $            -     $            -      $          -     $       37,365               $       601,347
U.S. TRUSTEE QUARTERLY FEES                       $               -     $        -     $            -     $            -      $          -     $            -               $       408,370
COURT COSTS                                       $               -     $        -     $            -     $            -      $          -     $            -               $             -
TOTAL DISBURSEMENTS                               $          525,020    $        -     $            -     $            -      $          -     $      525,020               $    108,773,972


NET CASH FLOW                                     $         (520,941) $          -     $            -     $            -      $          -     $      (520,941)             $      1,165,269
(RECEIPTS LESS DISBURSEMENTS)



CASH - END OF MONTH                               $         1,629,730   $        -     $            -     $            -      $          -     $     1,629,730              $      1,629,730
* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE
NOTE 1: Reflects escrow amounts held by YCST, not disbursed.
See payments to Professionals for additional information.




                                                                                                                2
                            Case 17-12481-KBO                                       Doc 811                   Filed 02/27/20                           Page 3 of 16



In re Maurice Sporting Goods                                                                                                           Case No.                                  17-12481
                        Debtor                                                                                                         Reporting Period:            12/1/2019 - 12/31/2019

                                                    SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS (page 2)



Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the first report, the amount should be the balance
on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must equal the sum of the four bank account columns. The amounts reported in the "PROJECTED"
columns should be taken from the SMALL BUSINESS INITIAL REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the
disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                                             THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

                                          Maurice Sporting                  South Bend Sporting   Triple Crown                           CURRENT
                                         Goods of Delaware, OLDCO DOC, Inc.    Goods, Inc. (17- Holdings, Inc. (17-   OLDCO MA, Inc.   MONTH ACTUAL
                                           Inc. (17-12481)     (17-12482)         12483)             12484)             (17-12485)        (TOTAL)
TOTAL DISBURSEMENTS                      $          525,020 $             -  $               -  $               -     $            -   $      525,020
  LESS: TRANSFERS TO OTHER DEBTOR
IN POSSESSION ACCOUNTS            $                    -    $            -     $            -     $            -      $          -     $           -
DISBURSEMENTS MADE BY BUYER ON
BEHALF OF THE DEBTORS, NET        $                   -     $            -     $            -     $            -      $          -     $           -
NET DISBURSEMENTS                 $               525,020   $            -     $            -     $            -      $          -     $       525,020




                                                                                                        3
                                                                             Case 17-12481-KBO                                  Doc 811     Filed 02/27/20   Page 4 of 16



In re Maurice Sporting Goods                                                                                                                                                                       Case No. 17-12481
      Debtor                                                                                                                                                                              Reporting Period: 12/1/2019 - 12/31/2019




                                                                                                                   BANK RECONCILIATIONS (page 1)


     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)




                                                                                                   Maurice Sporting Goods of Delaware, Inc. (17-12481)                                                OLDCO DOC, Inc. (17-12482)
                                 OPERATING FUNDING -                      DIP - 3905          YCST     WINDDOWN         MSG        FS DEPOSIT - RE DEPOSIT -      RE          CA       CA USD    OPERATING Operating -    DEPOSIT -
                                   - 2064    1906                                           ESCROW - FUNDING - DEPOSIT -                1382           9790   OPERATING OPERATING OPERATING        - 2064     2080           4867
                                                                                              8415          3021         4645                                   - 5574   - 8924 _CAD    - 3160
       BALANCE PER                $      35,087 $                   9 $               -    $ 1,187,962 $     406,672 $          - $            - $          - $        - $         - $         - $        - $        - $          -
           BOOKS
      BANK BALANCE                $      35,087      $               9   $            -    $ 1,187,962 $             406,672      $     -   $    -   $   -   $    -   $        -   $        -   $        -   $         -   $         -
        Payroll Timing            $           -      $              -    $            -    $         - $                   -      $     -   $    -   $   -   $    -   $        -   $        -   $        -   $         -   $         -
      Outstanding Checks          $           -      $              -    $            -    $         - $                   -      $     -   $    -   $   -   $    -   $        -   $        -   $        -   $         -   $         -
      ACH Cleared, Not            $           -      $              -    $            -    $         - $                   -      $     -   $    -   $   -   $    -   $        -   $        -   $        -   $         -   $         -
            Booked
        Receipts Due to           $             -    $              -    $            -    $             -     $            -     $     -   $    -   $   -   $    -   $        -   $        -   $        -   $         -   $         -
            NewCo
      Deposits in Transit         $             -    $              -    $            -    $             -     $            -     $     -   $    -   $   -   $    -   $        -   $        -   $        -   $         -   $         -
        Exchange Rate             $             -    $              -    $            -    $             -     $            -     $     -   $    -   $   -   $    -   $        -   $        -   $        -   $         -   $         -
            Impact
         Posting Error            $             -    $              -    $            -    $             -     $            -     $     -   $    -   $   -   $    -   $        -   $        -   $        -   $         -   $         -
        Sweep Timing              $             -    $              -    $            -    $             -     $            -     $     -   $    -   $   -   $    -   $        -   $        -   $        -   $         -   $         -

      ADJUSTED BANK $                    35,087 $                   9 $               -    $ 1,187,962 $             406,672 $          -   $    -   $   -   $    -   $        -   $        -   $        -   $         -   $         -
        BALANCE *
     *"Adjusted Bank Balance" must equal "Balance per Books"




                                                                                                                                        4
                                  Case 17-12481-KBO                                   Doc 811                  Filed 02/27/20               Page 5 of 16



In re Maurice Sporting Goods                                                                                                                              Case No. 17-12481
      Debtor                                                                                                                                     Reporting Period: 12/1/2019 - 12/31/2019




                                                                                   BANK RECONCILIATIONS (page 2)


     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)




                                      South Bend Sporting Goods, Inc. (17-12483)                                   OLDCO MA, Inc. (17-12485)
                                 OPERATING DIP - 3905          CA          DEPOSIT -                          OPERATING DIP - 3905     DEPOSIT -
                                   - 2064                  OPERATING          7200                              - 2064                    4396
                                                             - 8924
       BALANCE PER               $        - $          - $            - $          -                           $            -     $     -   $      -
           BOOKS
      BANK BALANCE                $             -    $              -   $             -    $             -     $            -     $     -   $      -
        Payroll Timing            $             -    $              -   $             -    $             -     $            -     $     -   $      -
      Outstanding Checks          $             -    $              -   $             -    $             -     $            -     $     -   $      -
      ACH Cleared, Not            $             -    $              -   $             -    $             -     $            -     $     -   $      -
            Booked
        Receipts Due to           $             -    $              -   $             -    $             -     $            -     $     -   $      -
            NewCo
      Deposits in Transit         $             -    $              -   $             -    $             -     $            -     $     -   $      -
        Exchange Rate             $             -    $              -   $             -    $             -     $            -     $     -   $      -
            Impact
         Posting Error            $             -    $              -   $             -    $             -     $            -     $     -   $      -
        Sweep Timing              $             -    $              -   $             -    $             -     $            -     $     -   $      -

      ADJUSTED BANK $                           -    $              -   $             -    $             -     $            -     $     -   $      -
        BALANCE *
     *"Adjusted Bank Balance" must equal "Balance per Books"




                                                                                                        5
                                             Case 17-12481-KBO                       Doc 811             Filed 02/27/20                 Page 6 of 16



In re Maurice Sporting Goods                                                                                                                                    Case No.                                17-12481
                     Debtor                                                                                                                                     Reporting Period:         12/1/2019 - 12/31/2019

                                                          SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                         This schedule is to include all retained professional payments from case inception to current month.

                                          Amount                                                                 Check                                               Amount Paid               Year-To-Date
                                        Approved to   Total Escrow
                  Payee                YCST Escrow Funding to Date             Payor                      Number          Date          Period Covered             Fees      Expenses       Fees       Expenses
Young Conaway Stargatt & Taylor, LLP                0        983,673 Maurice Sporting Goods             N/A                                                                                  968,225      30,204
Silverman Consulting, Inc.                          0         60,000 Maurice Sporting Goods             N/A                                                                                   68,630            0
Development Specialists, Inc.                       0     1,228,121 Maurice Sporting Goods              N/A            12/13/2019                                  132,350          768    1,395,704      17,446
Livingstone Partners LLC                            0        420,000 Maurice Sporting Goods             N/A                                                                                  721,235       1,742
Saul Ewing Arnstein & Lehr LLP                      0        195,000 Maurice Sporting Goods             N/A            12/13/2019                                   20,455          112      297,224       5,120
Emerald Capital Advisors                            0         60,000 Maurice Sporting Goods             N/A                                                                                  143,845       1,742
Epiq Bankruptcy Solutions LLC                       0        562,430 Maurice Sporting Goods             N/A            12/13/2019                                   10,612                   511,385            0
FGMK LLC                                            0              0 Maurice Sporting Goods             N/A                                                                                   48,950         370
Committee Expense Reimbursement                     0              0 Maurice Sporting Goods             N/A                                                                                        0         713

 Total                                             0       3,509,224                                                                                               163,417          880    4,155,198      57,337




                                                                                                    6
                     Case 17-12481-KBO                               Doc 811                 Filed 02/27/20                   Page 7 of 16



In re Maurice Sporting Goods                                                                                      Case No.          17-12481
                     Debtor                                                                                       Reporting Period: 12/1/2019 - 12/31/2019

                                                           STATEMENT OF OPERATIONS (page 1)
                                                                                (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                                            Maurice Sporting Goods of                                                   South Bend Sporting Goods, Inc. (17-
                                                            Delaware, Inc. (17-12481)          OLDCO DOC, Inc. (17-12482)                             12483)
                                                                        Cumulative Filing                 Cumulative Filing                              Cumulative Filing
REVENUES                                                    Month              to Date           Month          to Date                      Month            to Date
Gross Revenues                                         $            -    $      29,202,731 $           -   $       1,764,854            $           -     $      9,475,829
Less: Returns and Allowances                           $            -    $       (1,130,470) $         -   $        (135,872)           $           -     $       (392,648)
Net Revenue                                            $            -    $      28,072,261 $           -   $       1,628,982            $           -     $      9,083,181
COST OF GOODS SOLD
Beginning Inventory                                    $              -     $              -      $          -     $             -      $            -    $            -
Add: Purchases                                         $              -     $              -      $          -     $             -      $            -    $            -
Add: Cost of Labor                                     $              -     $              -      $          -     $             -      $            -    $            -
Add: Other Costs (attach schedule)                     $              -     $              -      $          -     $             -      $            -    $            -
Less: Ending Inventory                                 $              -     $              -      $          -     $             -      $            -    $            -
Cost of Goods Sold                                     $              -     $       37,456,619    $          -     $       2,296,747    $            -    $     12,687,152
Gross Profit                                           $              -     $       (9,384,358)   $          -     $        (667,765)   $            -    $     (3,603,971)
OPERATING EXPENSES
Advertising                                            $             -      $           16,399    $          -     $             694    $            -    $          5,033
Audit Fees                                             $             -      $          (54,509)   $          -     $             -      $            -    $        (18,197)
Auto Expense                                           $             -      $          274,816    $          -     $             -      $            -    $         91,250
Bad Debts                                              $             -      $           36,067    $          -     $           2,385    $            -    $         11,111
Bank Fees                                              $             934    $          153,564    $          -     $           3,108    $            -    $         43,849
Collection Fees                                        $             -      $            4,748    $          -     $             -      $            -    $          1,297
Computer/Software Expense                              $             -      $           84,285    $          -     $             -      $            -    $         27,669
Consulting                                             $             -      $           38,801    $          -     $             -      $            -    $          8,882
Employee Benefits                                      $             -      $          187,060    $          -     $           5,319    $            -    $         61,574
Freight                                                $             -      $          565,374    $          -     $          37,086    $            -    $        128,031
Insurance                                              $             -      $           81,532    $          -     $             -      $            -    $         26,952
Legal Fees                                             $          21,644    $          788,801    $          -     $             -      $            -    $         93,995
Office Expense                                         $             -      $        1,005,994    $          -     $             166    $            -    $        333,237
Packaging/New Product Development                      $             -      $            3,761    $          -     $             -      $            -    $            894
Rent Expense                                           $             -      $          422,924    $          -     $          12,140    $            -    $        130,204
Repairs and Maintenance                                $             -      $           20,268    $          -     $           2,657    $            -    $          6,457
Salaries/Commissions/Fees                              $             -      $        2,988,998    $          -     $         189,355    $            -    $        963,635
Sample Expense                                         $             -      $            3,814    $          -     $             670    $            -    $            651
Samples Expense                                        $             -      $            1,254    $          -     $             -      $            -    $            393
Show Expense                                           $             -      $           36,966    $          -     $          (1,695)   $            -    $          8,980
Supplies                                               $             -      $          116,064    $          -     $           1,025    $            -    $         33,330
Taxes - Other                                          $             -      $            9,113    $          -     $             543    $            -    $          1,738
Taxes - Payroll                                        $             -      $          160,990    $          -     $           3,586    $            -    $         49,795
Taxes - Personal Property                              $             -      $           32,716    $          -     $             -      $            -    $          4,139
Taxes - Real Estate                                    $             -      $          113,991    $          -     $           2,856    $            -    $         36,816
Travel and Entertainment                               $             -      $           29,290    $          -     $             (10)   $            -    $          9,631
Utilities                                              $             -      $           25,933    $          -     $           5,155    $            -    $          5,633
Total Operating Expenses Before Depreciation           $          22,578    $        7,149,014    $          -     $         265,040    $            -    $      2,066,980
Depreciation/Depletion/Amortization                    $             -      $          246,090    $          -     $          56,271    $            -    $         17,039
Net Profit (Loss) Before Other Income & Expenses       $         (22,578)   $      (16,779,462)   $          -     $        (989,076)   $            -    $     (5,687,990)
OTHER INCOME AND EXPENSES
Bonus                                                  $             -      $           74,134    $          -     $             545    $            -    $         22,299
Contributions                                          $             -      $          (12,547)   $          -     $             -      $            -    $         (4,305)
Currency Gain/Loss                                     $             -      $              -      $          -     $             -      $            -    $            -
Gain/Loss on sale of Asset                             $             -      $         (242,033)   $          -     $             -      $            -    $        (82,469)
Interest Expense                                       $             -      $          383,474    $          -     $             -      $            -    $        125,076
Interest Income                                        $             -      $             (755)   $          -     $             -      $            -    $           (255)
Misc Income/Expense                                    $          34,011    $       20,200,823    $          -     $       2,875,245    $            -    $      4,111,523
Other                                                  $             -      $              -      $          -     $             -      $            -    $            -
Profit Sharing 401K                                    $             -      $           47,195    $          -     $             904    $            -    $         14,834
Severance Expense                                      $             -      $          257,898    $          -     $             -      $            -    $         87,003
Net Profit (Loss) Before Reorganization Items          $         (56,589)   $      (37,487,652)   $          -     $      (3,865,770)   $            -    $     (9,961,695)
REORGANIZATION ITEMS
Professional Fees                                      $         164,297    $        1,546,670    $          -     $          56,541    $            -    $        552,047
U. S. Trustee Quarterly Fees                           $             -      $           18,278    $          -     $             -      $            -    $            -
(Gain) Loss from Sale of Equipment                     $             -      $              -      $          -     $             -      $            -    $            -
Other Reorganization Expenses (attach schedule)        $             -      $          150,000    $          -     $             -      $            -    $            -
Total Reorganization Expenses                          $         164,297    $        1,714,948    $          -     $          56,541    $            -    $        552,047
Income Taxes                                           $             -      $              -      $          -     $             -      $            -    $            -
Net Profit (Loss)                                      $        (220,887)   $      (39,202,600)   $          -     $      (3,922,311)   $            -    $    (10,513,742)

*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                        7
                     Case 17-12481-KBO                               Doc 811                   Filed 02/27/20                 Page 8 of 16



In re Maurice Sporting Goods                                                                                      Case No.          17-12481
                     Debtor                                                                                       Reporting Period: 12/1/2019 - 12/31/2019

                                                           STATEMENT OF OPERATIONS (page 2)
                                                                               (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                                         Triple Crown Holdings, Inc. (17-
                                                                      12484)                 OLDCO MA, Inc. (17-12485)                            Combined
                                                                         Cumulative Filing              Cumulative Filing                             Cumulative Filing
REVENUES                                                    Month            to Date          Month           to Date                       Month          to Date
Gross Revenues                                         $            -     $            -   $        -    $       1,064,757 $                      -   $     41,508,171
Less: Returns and Allowances                           $            -     $            -   $        -    $         (49,045) $                     -   $      (1,708,036)
Net Revenue                                            $            -     $            -   $        -    $       1,015,712 $                      -   $     39,800,135
COST OF GOODS SOLD
Beginning Inventory                                    $              -    $               -    $            -     $             -      $          -      $           -
Add: Purchases                                         $              -    $               -    $            -     $             -      $          -      $           -
Add: Cost of Labor                                     $              -    $               -    $            -     $             -      $          -      $           -
Add: Other Costs (attach schedule)                     $              -    $               -    $            -     $             -      $          -      $           -
Less: Ending Inventory                                 $              -    $               -    $            -     $             -      $          -      $           -
Cost of Goods Sold                                     $              -    $               -    $            -     $       1,537,470    $          -      $    53,977,987
Gross Profit                                           $              -    $               -    $            -     $        (521,758)   $          -      $   (14,177,852)
OPERATING EXPENSES
Advertising                                            $              -    $               -    $            -     $             -      $          -      $        22,125
Audit Fees                                             $              -    $               -    $            -     $             -      $          -      $       (72,706)
Auto Expense                                           $              -    $               -    $            -     $             -      $          -      $       366,067
Bad Debts                                              $              -    $               -    $            -     $             750    $          -      $        50,313
Bank Fees                                              $              -    $               -    $            -     $           2,656    $          934    $       203,176
Collection Fees                                        $              -    $               -    $            -     $             -      $          -      $         6,044
Computer/Software Expense                              $              -    $               -    $            -     $             -      $          -      $       111,954
Consulting                                             $              -    $               -    $            -     $             -      $          -      $        47,683
Employee Benefits                                      $              -    $               -    $            -     $           9,520    $          -      $       263,473
Freight                                                $              -    $               -    $            -     $          26,933    $          -      $       757,426
Insurance                                              $              -    $               -    $            -     $             -      $          -      $       108,484
Legal Fees                                             $              -    $               -    $            -     $             -      $       21,644    $       882,796
Office Expense                                         $              -    $               -    $            -     $             (61)   $          -      $     1,339,336
Packaging/New Product Development                      $              -    $               -    $            -     $             -      $          -      $         4,655
Rent Expense                                           $              -    $               -    $            -     $          12,228    $          -      $       577,497
Repairs and Maintenance                                $              -    $               -    $            -     $            (173)   $          -      $        29,209
Salaries/Commissions/Fees                              $              -    $               -    $            -     $          80,999    $          -      $     4,222,987
Sample Expense                                         $              -    $               -    $            -     $             -      $          -      $         5,135
Samples Expense                                                            $               -    $            -     $             -      $          -      $         1,646
Show Expense                                                               $               -    $            -     $             -      $          -      $        44,251
Supplies                                                                   $               -    $            -     $           2,785    $          -      $       153,204
Taxes - Other                                                              $               -    $            -     $             -      $          -      $        11,394
Taxes - Payroll                                                            $               -    $            -     $           2,433    $          -      $       216,805
Taxes - Personal Property                              $              -    $               -    $            -     $              35    $          -      $        36,889
Taxes - Real Estate                                    $              -    $               -    $            -     $             -      $          -      $       153,663
Travel and Entertainment                               $              -    $               -    $            -     $             -      $          -      $        38,911
Utilities                                              $              -    $               -    $            -     $           6,640    $          -      $        43,362
Total Operating Expenses Before Depreciation           $              -    $               -    $            -     $         144,746    $       22,578    $     9,625,780
Depreciation/Depletion/Amortization                    $              -    $               -    $            -     $             -      $          -      $       319,400
Net Profit (Loss) Before Other Income & Expenses       $              -    $               -    $            -     $        (666,504)   $      (22,578)   $   (24,123,032)
OTHER INCOME AND EXPENSES
Bonus                                                  $              -    $               -    $            -     $             888    $          -      $        97,866
Contributions                                          $              -    $               -    $            -     $             -      $          -      $       (16,852)
Currency Gain/Loss                                     $              -    $               -    $            -     $             -      $          -      $           -
Gain/Loss on sale of Asset                             $              -    $               -    $            -     $             -      $          -      $      (324,502)
Interest Expense                                       $              -    $               -    $            -     $             -      $          -      $       508,550
Interest Income                                        $              -    $               -    $            -     $             -      $          -      $        (1,010)
Misc Income/Expense                                    $              -    $               -    $            -     $          39,056    $       34,011    $    27,226,647
Other                                                  $              -    $               -    $            -     $             -      $          -      $           -
Profit Sharing 401K                                    $              -    $               -    $            -     $             694    $          -      $        63,627
Severance Expense                                      $              -    $               -    $            -     $             -      $          -      $       344,901
Net Profit (Loss) Before Reorganization Items          $              -    $               -    $            -     $        (707,141)   $      (56,589)   $   (52,022,259)
REORGANIZATION ITEMS
Professional Fees                                      $              -    $               -    $            -     $          44,325    $      164,297    $     2,199,582
U. S. Trustee Quarterly Fees                           $              -    $               -    $            -     $             -      $          -      $        18,278
(Gain) Loss from Sale of Equipment                     $              -    $               -    $            -     $             -      $          -      $           -
Other Reorganization Expenses (attach schedule)        $              -    $               -    $            -     $             -      $          -      $       150,000
Total Reorganization Expenses                          $              -    $               -    $            -     $          44,325    $      164,297    $     2,367,860
Income Taxes                                           $              -    $               -    $            -     $             -      $          -      $           -
Net Profit (Loss)                                      $              -    $               -    $            -     $        (751,466)   $     (220,887)   $   (54,390,119)

*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                       8
                           Case 17-12481-KBO                         Doc 811             Filed 02/27/20                   Page 9 of 16



In re Maurice Sporting Goods                                                                                              Case No.                           17-12481
                     Debtor                                                                                               Reporting Period:     12/1/2019 - 12/31/2019


                                            STATEMENT OF OPERATIONS - continuation sheet (page 1)


                                                                          Maurice Sporting Goods of            OLDCO DOC, Inc. (17-     South Bend Sporting Goods,
                                                                          Delaware, Inc. (17-12481)                   12482)                  Inc. (17-12483)
                                                                                        Cumulative                        Cumulative                    Cumulative
BREAKDOWN OF "OTHER" CATEGORY                                              Month       Filing to Date           Month    Filing to Date    Month       Filing to Date

Other Costs




Other Operational Expenses




Other Income




Other Expenses
Write-off/Adjustment of Carrying Value of Assets and Liabilities          $         -     $ 20,633,339    $           -    $ 2,835,138   $         -    $ 3,933,678




Other Reorganization Expenses
DIP Financing Fees                                                                        $    150,000




Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
bankruptcy proceeding, should be reported as a reorganization item.




                                                                                    9
                          Case 17-12481-KBO                         Doc 811             Filed 02/27/20             Page 10 of 16



In re Maurice Sporting Goods                                                                                        Case No.                            17-12481
                     Debtor                                                                                         Reporting Period:      12/1/2019 - 12/31/2019


                                            STATEMENT OF OPERATIONS - continuation sheet (page 2)


                                                                          Triple Crown Holdings, Inc.
                                                                                  (17-12484)           OLDCO MA, Inc. (17-12485)            Combined
                                                                                         Cumulative                Cumulative                    Cumulative
BREAKDOWN OF "OTHER" CATEGORY                                                Month      Filing to Date   Month    Filing to Date        Month   Filing to Date

Other Costs




Other Operational Expenses




Other Income




Other Expenses
Write-off/Adjustment of Carrying Value of Assets and Liabilities                    -               -     $    -    $     (6,584) $          -     $ 27,395,572




Other Reorganization Expenses
                                                                                                                                                   $    150,000




Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
bankruptcy proceeding, should be reported as a reorganization item.




                                                                                   10
                 Case 17-12481-KBO                                            Doc 811                      Filed 02/27/20                               Page 11 of 16



In re Maurice Sporting Goods                                                                                                                 Case No.                                               17-12481
                     Debtor                                                                                                                  Reporting Period:                        12/1/2019 - 12/31/2019

                                                                                BALANCE SHEET (page 1)

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.

                                                                         Maurice Sporting Goods of Delaware,                                                         South Bend Sporting Goods, Inc. (17-
                                                                                   Inc. (17-12481)                       OLDCO DOC, Inc. (17-12482)                               12483)

                                                                       BOOK VALUE AT                                BOOK VALUE AT                                    BOOK VALUE AT
                                                                           END OF                                       END OF                                           END OF
                                                                          CURRENT                BOOK VALUE            CURRENT                BOOK VALUE                CURRENT           BOOK VALUE
                                                                         REPORTING               ON PETITION          REPORTING               ON PETITION              REPORTING          ON PETITION
                             ASSETS                                        MONTH                    DATE                MONTH                    DATE                    MONTH               DATE
CURRENT ASSETS
Unrestricted Cash and Equivalents                                       $         1,629,730      $        480,707    $               -       $              292      $            -      $         (383,950)
Restricted Cash and Cash Equivalents (see continuation)                 $                -       $             -     $               -       $               -       $            -      $              -
Accounts Receivable (Net)                                               $                    0   $     17,657,024    $               -       $         1,085,401     $            -      $       5,198,881
Inventories                                                             $                    (0) $     31,229,079    $               -       $         1,504,178     $                (0) $      8,543,817
Amounts due from Insiders*                                              $           168,093      $        162,712    $               -       $               -       $         56,854    $          56,848
Deferred Income Taxes                                                   $                -       $      1,029,509    $               -       $               -       $            -      $         349,717
Other Current Assets (attach schedule)                                  $             4,174      $      2,366,352    $               -       $             4,936     $          3,912    $         211,345
TOTAL CURRENT ASSETS                                                    $         1,801,997      $     52,925,385    $               -       $         2,594,807     $         60,765    $      13,976,659
PROPERTY AND EQUIPMENT
Leasehold Improvements                                                  $                    (0) $      7,225,466    $               -       $               -       $                (0) $      2,486,483
Furniture and Fixtures                                                  $                    (0) $      1,433,065    $               -       $           40,686      $                (0) $        476,087
Warehouse Equipment                                                     $                    (1) $      2,880,258    $               -       $           89,379      $                (0) $        937,907
Assets Under Capital Lease                                              $                -       $         13,047    $               -       $               -       $            -      $            4,432
Tooling                                                                 $                -       $        514,999    $               -       $           20,400      $            -      $         131,482
Computer Equipment                                                      $                    (0) $      2,128,151    $               -       $               -       $                (0) $        756,478
Computer Software                                                       $                -       $      8,010,245    $               -       $                   1   $            -      $       2,721,026
Automobiles                                                             $                -       $         65,584    $                   0   $               -       $            -      $          17,324
Less: Accumulated Depreciation                                          $                    (0) $    (13,405,969) $                 -       $         (135,220) $                    (0) $      (4,584,010)
TOTAL PROPERTY & EQUIPMENT                                              $                    (1) $      8,864,847    $                   0   $           15,246      $                (0) $      2,947,208
OTHER ASSETS
Other Accounts Receivable                                               $           308,042      $     (2,596,289) $          2,718,897      $         1,293,684     $        209,933    $       (1,796,076)
Other Assets (attach schedule)                                          $             1,975      $      8,265,537    $               -       $         2,624,561     $            668    $         378,793
TOTAL OTHER ASSETS                                                      $           310,018      $      5,669,248    $        2,718,897      $         3,918,245     $        210,602    $       (1,417,283)


TOTAL ASSETS                                                            $         2,112,014      $     67,459,479    $        2,718,897      $         6,528,298     $        271,367    $      15,506,584


                                                                         Maurice Sporting Goods of Delaware,                                                         South Bend Sporting Goods, Inc. (17-
                                                                                   Inc. (17-12481)                       OLDCO DOC, Inc. (17-12482)                               12483)

                                                                       BOOK VALUE AT                                BOOK VALUE AT                                    BOOK VALUE AT
                                                                           END OF                                       END OF                                           END OF
                                                                          CURRENT                BOOK VALUE            CURRENT                BOOK VALUE                CURRENT           BOOK VALUE
                                                                         REPORTING               ON PETITION          REPORTING               ON PETITION              REPORTING          ON PETITION
        LIABILITIES AND OWNER EQUITY                                       MONTH                    DATE                MONTH                    DATE                    MONTH               DATE
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
Taxes Payable (refer to FORM MOR-4)               $         -                                                        $               -                               $            -
Current Portion of Long-Term Debt                 $  3,539,940                                   $      3,536,066    $               -       $               -       $      1,197,303    $        1,201,177
Long-Term Debt                                    $  8,309,778                                   $     33,666,656    $               -       $               -       $      3,105,780    $      11,436,333
Notes Payable                                     $         -                                                        $               -                               $            -
Rent / Leases - Building/Equipment                $         -                                    $          7,927    $               -       $               -       $            -      $            2,693
Secured Debt / Adequate Protection Payments       $         -                                                        $               -                               $            -
Accrued Professional Fees                         $         -                                                        $               -                               $            -
Other Post-petition Liabilities (attach schedule) $         -                                                        $               -                               $            -
TOTAL POST-PETITION LIABILITIES                   $ 11,849,717                                   $     37,210,648    $               -       $               -       $      4,303,083    $      12,640,203
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Secured Debt                                      $         -                                    $             -     $               -                               $            -
Priority Debt                                     $         -                                    $             -     $               -                               $            -
Accounts Payable                                  $ 42,967,538                                   $     41,649,366    $          918,462      $          911,854      $     14,406,156    $      13,041,633
Intercompany Payables                             $  6,365,060                                   $             -     $               -                               $      2,385,889
Unsecured Debt                                    $         -                                    $             -     $               -                               $            -
Amounts Due to Insiders*                          $  5,700,000                                   $      5,700,000    $               -       $               -       $            -      $              -
Non Current Deferred Tax Liability                $     11,906                                   $         11,893    $               -       $               -       $          4,027    $            4,040
Accrued Expenses                                  $  1,547,779                                   $      5,849,502    $           12,500      $          118,252      $        506,917    $       1,956,990
Other Liabilities                                 $    977,054                                   $      1,354,196    $               -       $               -       $        (73,678) $            54,115
TOTAL PRE-PETITION LIABILITIES                    $ 57,569,337                                   $     54,564,957    $          930,961      $         1,030,106     $     17,229,310    $      15,056,778


TOTAL LIABILITIES                                                       $       69,419,055       $     91,775,606    $          930,961      $         1,030,106     $     21,532,394    $      27,696,981
OWNER EQUITY
Capital Stock                                                           $            23,628      $         23,602    $                   (1) $                   (1) $          7,992    $            8,018
Additional Paid-In Capital                                              $         2,107,570      $      2,105,263    $               -       $               -       $        712,837    $         715,144
Retained Earnings                                                       $      (65,334,217) $         (21,910,946) $          1,787,936      $         5,498,193     $    (22,137,360) $        (12,145,653)
Cumulative Currency Adjustment                                          $        (4,104,021) $         (4,534,792) $                 -       $               -       $        155,504    $         (768,159)
Accumulated Other Comprehensive Loss                                    $                -       $            746    $               -       $               -       $            -      $             254
NET OWNER EQUITY                                                        $      (67,307,040) $         (24,316,126) $          1,787,935      $         5,498,192     $    (21,261,027) $        (12,190,397)


TOTAL LIABILITIES AND OWNERS' EQUITY                                    $         2,112,014      $     67,459,479    $        2,718,897      $         6,528,298     $        271,367    $      15,506,584

*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                     11
                 Case 17-12481-KBO                                            Doc 811                      Filed 02/27/20                               Page 12 of 16



In re Maurice Sporting Goods                                                                                                               Case No.                                              17-12481
                     Debtor                                                                                                                Reporting Period:                       12/1/2019 - 12/31/2019

                                                                                BALANCE SHEET (page 2)

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.


                                                                        Triple Crown Holdings, Inc. (17-12484)            OLDCO MA, Inc. (17-12485)                           Combined

                                                                       BOOK VALUE AT                                BOOK VALUE AT                                  BOOK VALUE AT
                                                                           END OF                                       END OF                                         END OF
                                                                          CURRENT               BOOK VALUE             CURRENT              BOOK VALUE                CURRENT          BOOK VALUE
                                                                         REPORTING              ON PETITION           REPORTING             ON PETITION              REPORTING         ON PETITION
                             ASSETS                                        MONTH                   DATE                 MONTH                  DATE                    MONTH              DATE
CURRENT ASSETS
Unrestricted Cash and Equivalents                                       $                -     $               -     $               -     $            145,505    $     1,629,730     $        242,554
Restricted Cash and Cash Equivalents (see continuation)                 $                -     $               -     $               -     $                 -     $           -       $             -
Accounts Receivable (Net)                                               $                -     $               -     $               -     $            368,709    $               0   $     24,310,016
Inventories                                                             $                -     $               -     $               -     $           1,410,640   $               (0) $     42,687,714
Amounts due from Insiders*                                              $                -     $               -     $               -     $                 -     $      224,946      $        219,560
Deferred Income Taxes                                                   $                -     $               -     $               -     $                 -     $           -       $      1,379,227
Other Current Assets (attach schedule)                                  $                -     $               -     $               -     $               6,817   $         8,086     $      2,589,450
TOTAL CURRENT ASSETS                                                    $                -     $               -     $               -     $           1,931,671   $     1,862,763     $     71,428,521
PROPERTY AND EQUIPMENT
Leasehold Improvements                                                  $                -                           $               -     $                 -     $               (0) $      9,711,950
Furniture and Fixtures                                                  $                -     $               -     $               -     $             39,505    $               (0) $      1,989,343
Warehouse Equipment                                                     $                -     $               -     $               -     $            495,711    $               (1) $      4,403,255
Assets Under Capital Lease                                              $                -     $               -     $               -     $                 -     $           -       $         17,479
Tooling                                                                 $                -     $               -     $               -     $            108,902    $           -       $        775,782
Computer Equipment                                                      $                -     $               -     $               -     $                 -     $               (0) $      2,884,629
Computer Software                                                       $                -     $               -     $               -     $                 -     $           -       $     10,731,272
Automobiles                                                             $                -     $               -     $               -     $                 -     $               0   $         82,908
Less: Accumulated Depreciation                                          $                -     $               -     $               -     $           (642,049) $                 (0) $     (18,767,248)
TOTAL PROPERTY & EQUIPMENT                                              $                -     $               -     $               -     $               2,069   $               (1) $     11,829,370
OTHER ASSETS
Other Accounts Receivable                                               $                -     $               -     $        5,546,557    $           4,231,794   $     8,783,429     $      1,133,112
Other Assets (attach schedule)                                          $                -     $               -     $               -     $                 -     $         2,644     $     11,268,891
TOTAL OTHER ASSETS                                                      $                -     $               -     $        5,546,557    $           4,231,794   $     8,786,073     $     12,402,003


TOTAL ASSETS                                                            $                -     $               -     $        5,546,557    $           6,165,533   $    10,648,835     $     95,659,894



                                                                        Triple Crown Holdings, Inc. (17-12484)            OLDCO MA, Inc. (17-12485)                           Combined

                                                                       BOOK VALUE AT                                BOOK VALUE AT                                  BOOK VALUE AT
                                                                           END OF                                       END OF                                         END OF
                                                                          CURRENT               BOOK VALUE             CURRENT              BOOK VALUE                CURRENT          BOOK VALUE
                                                                         REPORTING              ON PETITION           REPORTING             ON PETITION              REPORTING         ON PETITION
        LIABILITIES AND OWNER EQUITY                                       MONTH                   DATE                 MONTH                  DATE                    MONTH              DATE
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
Taxes Payable (refer to FORM MOR-4)               $                                      -     $               -     $               -                             $           -       $             -
Current Portion of Long-Term Debt                 $                                      -     $               -     $               -     $                 -     $     4,737,243     $      4,737,243
Long-Term Debt                                    $                                      -     $               -     $               -     $                 -     $    11,415,558     $     45,102,989
Notes Payable                                                                                  $               -     $               -                             $           -       $             -
Rent / Leases - Building/Equipment                                                             $               -     $               -     $                 -     $           -       $         10,620
Secured Debt / Adequate Protection Payments                                                    $               -     $               -                             $           -       $             -
Professional Fees                                                                              $               -     $               -                             $           -       $             -
Other Post-petition Liabilities (attach schedule)                                              $               -     $               -                             $           -       $             -
TOTAL POST-PETITION LIABILITIES                   $                                      -     $               -     $               -     $                 -     $    16,152,801     $     49,850,852
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Secured Debt                                      $                                      -     $               -     $               -                             $           -       $             -
Priority Debt                                     $                                      -     $               -     $               -                             $           -       $             -
Accounts Payable                                  $                                      -     $               -     $        1,215,716    $           1,165,003   $    59,507,872     $     56,767,856
Intercompany Payables                                                                                                $               -                             $     8,750,948     $             -
Unsecured Debt                                    $                                      -     $               -     $               -                             $           -       $             -
Amounts Due to Insiders*                          $                                      -     $               -     $               -     $                 -     $     5,700,000     $      5,700,000
Non Current Deferred Tax Liability                $                                      -     $               -     $               -     $                 -     $       15,933      $         15,933
Accrued Expenses                                  $                                      -     $               -     $             6,844   $             10,816    $     2,074,040     $      7,935,560
Other Liabilities                                 $                                      -     $               -     $               -     $                 -     $      903,376      $      1,408,311
TOTAL PRE-PETITION LIABILITIES                    $                                      -     $               -     $        1,222,561    $           1,175,819   $    76,952,169     $     71,827,660


TOTAL LIABILITIES                                                       $                -     $               -     $        1,222,561    $           1,175,819   $    93,104,970     $    121,678,512
OWNER EQUITY
Capital Stock                                                           $                -     $               -     $             1,000   $               1,000   $       32,619      $         32,619
Additional Paid-In Capital                                              $                -     $               -     $               -     $                 -     $     2,820,407     $      2,820,407
Retained Earnings                                                       $                -     $               -     $        4,322,996    $           4,989,714   $   (81,360,645) $        (23,568,693)
Cumulative Currency Adjustment                                          $                -     $               -     $               -     $                 -     $    (3,948,517) $         (5,302,951)
Accumulated Other Comprehensive Loss                                    $                -     $               -     $               -     $              (1,000) $            -       $             -
NET OWNER EQUITY                                                        $                -     $               -     $        4,323,996    $           4,989,714   $   (82,456,136) $        (26,018,618)


TOTAL LIABILITIES AND OWNERS' EQUITY                                    $                -     $               -     $        5,546,557    $           6,165,533   $    10,648,835     $     95,659,894

*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                    12
                      Case 17-12481-KBO                          Doc 811               Filed 02/27/20                 Page 13 of 16



In re Maurice Sporting Goods                                                                                  Case No.          17-12481
            Debtor                                                                                            Reporting Period: 12/1/2019 - 12/31/2019



                                                   BALANCE SHEET - continuation sheet (page 1)


                                                      Maurice Sporting Goods of Delaware,                                         South Bend Sporting Goods, Inc. (17-
                                                                Inc. (17-12481)                 OLDCO DOC, Inc. (17-12482)                     12483)
                                                      BOOK VALUE                              BOOK VALUE                           BOOK VALUE
                                                       AT END OF                               AT END OF                            AT END OF
                                                        CURRENT           BOOK VALUE            CURRENT      BOOK VALUE              CURRENT         BOOK VALUE
                                                       REPORTING          ON PETITION          REPORTING     ON PETITION            REPORTING        ON PETITION
                     ASSETS                              MONTH                DATE               MONTH            DATE                MONTH              DATE
Other Current Assets
          Accounts Receivable Clearing                $             -     $             -     $           -    $            -     $              -     $           -
          Accounts Receivable Clearing A/C            $             -     $           (980) $             -    $            -     $              -     $          (333)
          Accrued Vendor Rebates                      $             -     $       221,431     $           -    $            -     $              -     $        75,218
          Employee Purch Rec-ADP Deduction            $             -     $           (530) $             -    $            -     $              -     $           (78)
          Employee PC Purchase AC                     $             -     $             -     $           -    $            -     $              -     $           -
          Employee Loan Receivable                    $             -     $           7,147   $           -    $            -     $              -     $         2,428
          Interest Receivable                         $             -     $           1,174   $           -    $            -     $              -     $          399
          Travel Advance                              $             -     $             -     $           -    $            -     $              -     $           -
          Unexpired Insurance                         $             -     $       111,999     $           -    $            -     $              -     $        38,045
          Unexpired Officer's Life Insurance          $             -     $             -     $           -    $            -     $              -     $           -
          Prepaid Interest                            $             -     $             -     $           -    $            -     $              -     $           -
          Prepaid Expenses                            $             -     $      1,862,145    $           -    $          4,242   $              -     $        37,672
          Prepaid Expense Concur                      $             -     $         47,421    $           -    $            -     $              -     $        16,109
          Prepaid Rent                                $             -     $         76,949    $           -    $            -     $              -     $        26,139
          Prepaid Catalog & Price List                $             -     $         30,402    $           -    $            694   $              -     $        10,327
          Prepaid Advertising                         $             -     $             -     $           -    $            -     $              -     $           -
          Prepaid Redl Acquisition                    $             -     $             -     $           -    $            -     $              -     $           -
          Prepaid Consulting Fees                     $             -     $             -     $           -    $            -     $              -     $           -
          Deposit on Assets                           $             -     $           7,156   $           -    $            -     $              -     $         2,226
          Advance to TCP Techny LLC                   $           4,174   $           2,038   $           -    $            -     $            3,912   $         3,192
Other Assets
          Western Hoagie Capitalization Costs         $             -     $             -     $           -    $            -     $              -     $           -
          Goodwill                                    $             -     $      6,821,294    $           -    $      1,970,750   $              -     $        99,518
          Intangible - Non Compete                    $             -     $             -     $           -    $            -     $              -     $           -
          Intangible - Customer Relations             $             -     $             -     $           -    $        587,547   $              -     $           -
          Intangible - Trade Names                    $             -     $       614,306     $           -    $         66,264   $              -     $           -
          Amounts Due from related parties (Net)      $             -     $             -     $           -    $            -     $              -     $           -
          Unamortized Bank Closing Fees               $             -     $             -     $           -    $            -     $              -     $           -
          Security Deposits                           $             -     $       226,277     $           -    $            -     $              -     $        74,216
          Deposits                                    $             -     $         26,143    $           -    $            -     $              -     $         8,881
          Cash Surrender Value of Life Insurance      $           1,975   $           1,973   $           -    $            -     $             668    $          670
          Deferred Compensation Plan                  $             -     $       575,544     $           -    $            -     $              -     $      195,508

    LIABILITIES AND OWNER EQUITY
Other Liabilities
          Purchase Performance Bonus                  $         977,054   $       977,293     $           -    $            -     $        (73,678) $          (73,917)
          Deferred Revenue (B2B)                      $             -     $         55,569    $           -    $            -     $              -     $        18,876
          Deferred Rent                               $             -     $             -     $           -    $            -     $              -     $           -
          Deferred Bonus                              $             -     $             -     $           -    $            -     $              -     $           -
          Deferred Compensation                       $             -     $       321,334     $           -    $            -     $              -     $      109,155
Adjustments to Owner Equity




Postpetition Contributions (Distributions) (Draws)




Restricted Cash is cash that is restricted for a specific use and not available to fund operations. Typically, restricted cash is segregated
into a separate account, such as an escrow account.




                                                                                 13
                      Case 17-12481-KBO                           Doc 811              Filed 02/27/20                 Page 14 of 16



In re Maurice Sporting Goods                                                                                  Case No.          17-12481
            Debtor                                                                                            Reporting Period: 12/1/2019 - 12/31/2019



                                                   BALANCE SHEET - continuation sheet (page 2)



                                                      Triple Crown Holdings, Inc. (17-12484)      OLDCO MA, Inc. (17-12485)                Combined
                                                       BOOK VALUE                              BOOK VALUE                         BOOK VALUE
                                                         AT END OF                              AT END OF                          AT END OF
                                                         CURRENT          BOOK VALUE             CURRENT      BOOK VALUE            CURRENT     BOOK VALUE
                                                        REPORTING         ON PETITION           REPORTING      ON PETITION         REPORTING     ON PETITION
                     ASSETS                                MONTH               DATE               MONTH             DATE             MONTH          DATE
Other Current Assets
          Accounts Receivable Clearing                $             -     $             -      $          -    $            -     $              -     $         -
          Accounts Receivable Clearing A/C            $             -     $             -      $          -    $            -     $              -     $      (1,313)
          Accrued Vendor Rebates                      $             -     $             -      $          -    $            -     $              -     $    296,649
          Employee Purch Rec-ADP Deduction            $             -     $             -      $          -    $            -     $              -     $       (608)
          Employee PC Purchase AC                     $             -     $             -      $          -    $            -     $              -     $         -
          Employee Loan Receivable                    $             -     $             -      $          -    $            -     $              -     $       9,575
          Interest Receivable                         $             -     $             -      $          -    $            -     $              -     $       1,573
          Travel Advance                              $             -     $             -      $          -    $            -     $              -     $         -
          Unexpired Insurance                         $             -     $             -      $          -    $            -     $              -     $    150,044
          Unexpired Officer's Life Insurance          $             -     $             -      $          -    $            -     $              -     $         -
          Prepaid Interest                            $             -     $             -      $          -    $            -     $              -     $         -
          Prepaid Expenses                            $             -     $             -      $          -    $          6,817   $              -     $   1,910,876
          Prepaid Expense Concur                      $             -     $             -      $          -    $            -     $              -     $     63,529
          Prepaid Rent                                $             -     $             -      $          -    $            -     $              -     $    103,088
          Prepaid Catalog & Price List                $             -     $             -      $          -    $            -     $              -     $     41,423
          Prepaid Advertising                         $             -     $             -      $          -    $            -     $              -     $         -
          Prepaid Redl Acquisition                    $             -     $             -      $          -    $            -     $              -     $         -
          Prepaid Consulting Fees                     $             -     $             -      $          -    $            -     $              -     $         -
          Deposit on Assets                           $             -     $             -      $          -    $            -     $              -     $       9,382
          Advance to TCP Techny LLC                   $             -     $             -      $          -    $            -     $            8,086   $       5,231
Other Assets
          Western Hoagie Capitalization Costs         $             -     $             -      $          -    $            -     $              -     $         -
          Goodwill                                    $             -     $             -      $          -    $            -     $              -     $   8,891,563
          Intangible - Non Compete                    $             -     $             -      $          -    $            -     $              -     $         -
          Intangible - Customer Relations             $             -     $             -      $          -    $            -     $              -     $    587,547
          Intangible - Trade Names                    $             -     $             -      $          -    $            -     $              -     $    680,570
          Amounts Due from related parties (Net)      $             -     $             -      $          -    $            -     $              -     $         -
          Unamortized Bank Closing Fees               $             -     $             -      $          -    $            -     $              -     $         -
          Security Deposits                           $             -     $             -      $          -    $            -     $              -     $    300,493
          Deposits                                    $             -     $             -      $          -    $            -     $              -     $     35,024
          Cash Surrender Value of Life Insurance      $             -     $             -      $          -    $            -     $            2,644   $       2,644
          Deferred Compensation Plan                  $             -     $             -      $          -    $            -     $              -     $    771,052




         Purchase Performance Bonus                   $             -     $             -      $          -    $            -     $        903,376     $    903,376
         Deferred Revenue (B2B)                       $             -     $             -      $          -    $            -     $              -     $     74,446
         Deferred Rent                                $             -     $             -      $          -    $            -     $              -     $         -
         Deferred Bonus                               $             -     $             -      $          -    $            -     $              -     $         -
         Deferred Compensation                        $             -     $             -      $          -    $            -     $              -     $    430,490
Adjustments to Owner Equity




Postpetition Contributions (Distributions) (Draws)




Restricted Cash is cash that is restricted for a specific use and not available to fund operations. Typically, restricted cash is segregated
into a separate account, such as an escrow account.




                                                                                  14
                            Case 17-12481-KBO                             Doc 811                Filed 02/27/20                 Page 15 of 16



In re Maurice Sporting Goods                                                                                    Case No.                                      17-12481
                 Debtor                                                                                         Reporting Period:               12/1/2019 - 12/31/2019

                                                            STATUS OF POSTPETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

                                                          Beginning           Amount                                                                     Ending
                                                             Tax             Withheld or          Amount               Date             Check No.          Tax
                                                           Liability          Accrued              Paid                Paid              or EFT          Liability
Federal
Withholding                                           $            -     $             -     $             -                                         $               -
FICA-Employee                                         $            -     $             -     $             -                                         $               -
FICA-Employer                                         $            -     $             -     $             -                                         $               -
Unemployment                                          $            -     $             -     $             -                                         $               -
Income                                                $            -     $             -     $             -                                         $               -
Other:_________________                               $            -     $             -     $             -                                         $               -
  Total Federal Taxes                                 $            -     $             -     $             -                                         $               -
State and Local
Withholding                                           $            -     $             -     $             -                                         $               -
Sales                                                 $            -     $             -     $             -                                         $               -
Excise                                                $            -     $             -     $             -                                         $               -
Unemployment                                          $            -     $             -     $             -                                         $               -
Real Property                                         $            -     $             -     $             -                                         $               -
Personal Property                                     $            -     $             -     $             -                                         $               -
Other:_________________                               $            -     $             -     $             -                                         $               -
  Total State and Local                               $            -     $             -     $             -                                         $               -
Total Taxes                                           $            -     $             -     $             -                                         $               -


                                                   SUMMARY OF UNPAID POSTPETITION DEBTS


                                                                                                Number of Days Past Due
                                                    Current             0-30                31-60          61-90                    Over 90          Total
Accounts Payable                                     $             -     $             -     $        -     $           -           $           -     $              -
Wages Payable                                        $             -     $             -     $        -     $           -           $           -     $              -
Taxes Payable                                        $             -     $             -     $        -     $           -           $           -     $              -
Rent/Leases-Building                                 $             -     $             -     $        -     $           -           $           -     $              -
Rent/Leases-Equipment                                $             -     $             -     $        -     $           -           $           -     $              -
Secured Debt/Adequate Protection Payments            $             -     $             -     $        -     $           -           $           -     $              -
Professional Fees                                    $             -     $             -     $        -     $           -           $           -     $              -
Amounts Due to Insiders*                             $             -     $             -     $        -     $           -           $           -     $              -
Other: Vacation                                      $             -     $             -     $        -     $           -           $           -     $              -
Other:__________________________                     $             -     $             -     $        -     $           -           $           -     $              -
Total Postpetition Debts                             $             -     $             -     $        -     $           -           $           -     $              -




*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                           15
                         Case 17-12481-KBO                        Doc 811               Filed 02/27/20   Page 16 of 16



In re Maurice Sporting Goods                                                                        Case No.                         17-12481
                 Debtor                                                                             Reporting Period:   12/1/2019 - 12/31/2019



                             ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                       Amount
Total Accounts Receivable at the beginning of the reporting period                                   $        -
+ Amounts billed during the period                                                                   $        -
- Amounts collected during the period                                                                $        -
- Amounts adjusted during the period                                                                 $        -
Total Accounts Receivable at the end of the reporting period                                         $        -

Accounts Receivable Aging                                                                                Amount
0 - 30 days old                                                                                      $        -
31 - 60 days old                                                                                     $        -
61 - 90 days old                                                                                     $        -
91+ days old                                                                                         $        -
Total Accounts Receivable                                                                            $        -
Amount considered uncollectible (Bad Debt)                                                           $        -
Accounts Receivable (Net)                                                                            $        -

                                                     DEBTOR QUESTIONNAIRE

Must be completed each month                                                                               Yes          No
1. Have any assets been sold or transferred outside the normal course of business                                        X
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession                                      X
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation                       X
   below.
4. Are workers compensation, general liability and other necessary insurance                                X
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide                                         X
   documentation identifying the opened account(s). If an investment account has been opened
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.




                                                                                16
